Citation Nr: 1022922	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a left ankle sprain (left ankle 
disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1995 to February 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDING OF FACT

The Veteran's left ankle disability is productive of 
limitation of motion as well as swelling and pain, ligament 
laxity, synovitis, and loose bodies in the joint.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a left 
ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code (DC) 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

The Veteran was originally service connected at a 10 percent 
rate for his residuals of a left ankle sprain in a November 
2002 rating decision.  The Veteran filed the claim at issue 
here in January 2007.  After a September 2007 VA examination, 
a September 2007 rating decision left the Veteran's rating 
unchanged.  The Veteran filed a timely Notice of 
Disagreement, and Statements of the Case of September 2008 
and May 2009 confirmed and continued the RO's decision.  

The Veteran's residuals of a left ankle sprain are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5271, covering limitation of motion of the ankle.  Under that 
code, marked limitation is assigned a 20 percent rating, 
while moderate limitation is assigned a 10 percent rating.  
The normal range of motion for the ankle is 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a Plate II.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran has consistently stated that the 
pain he experiences in his left ankle and that surgery has 
been recommended for that ankle, and he believes that these 
facts warrant an increased rating.  As outlined below, the 
Board concludes that an increased rating to 20 percent is 
appropriate. 

Of most relevance to the Board's decision here is his 
September 2007 VA joints examination.  The examiner noted the 
Veteran's numerous in-service ankle sprains.  He found that 
the Veteran's condition resulted in no functional limitations 
on standing or walking, and that the Veteran did not need an 
assistive aid for walking.  He found no evidence of 
deformity, giving way, or instability with respect to the 
Veteran's left ankle.  The Veteran's condition was reported 
to result in pain and stiffness, but not in weakness.  There 
was no evidence of dislocation, sublaxation, effusion, or 
locking.  

Upon examination, the examiner described the Veteran's gait 
as antalgic.  See Dorland's Illustrated Medical Dictionary 98 
(31st ed. 2007) (defining antalgic as "counteracting or 
avoiding pain, as a posture or gait assumed so as to lessen 
pain.").  The Veteran's left ankle had dorsiflexion of 0 to 
15 degrees.  There was no pain on movement, and there was no 
additional loss of motion with repetitive use. The Veteran's 
left ankle had plantar flexion of 0 to 45 degrees.  Again, 
there was no pain on movement, and there was no additional 
loss of motion with repetitive use.  The examiner found no 
inflammatory arthritis or joint ankylosis.  The examiner did 
find pain in the Veteran's left ankle with inversion and 
eversion of his ankle joint.  X-rays indicated that the 
Veteran had mild arthritis in his left tibio-talar joint with 
osteophyte formation at his medial malleolar-talus as well as 
his fibular-talar joint.  A loose body in the distal tibia-
fibula joint was also noted.

The examiner diagnosed the Veteran as suffering from 
significant post-traumatic arthritis of the left ankle joint 
with osteophyte formation at both medial and lateral 
malleolar-talar joint spaces.  The examiner concluded that 
the Veteran's left ankle disability resulted in moderate 
effects on exercise, sports, and recreation, but otherwise 
was only productive of mild effects on the Veteran's daily 
living.  The examiner did conclude, however, that the 
Veteran's left ankle disability resulted in significant 
effects on the Veteran's occupational activities, as the 
Veteran had decreased mobility and pain.  

Records of the Veteran's VA treatment for his left ankle 
condition have also been obtained and associated with the 
claims file.  The Veteran first sought treatment in January 
2007.  At this first visit, it was noted that the Veteran had 
pain but not weakness when he walked.  X-rays indicated that 
his left ankle was normal. 

A June 2007 podiatry note is much more detailed.  This note 
reported that the Veteran's left ankle was more painful than 
unstable.  An examination showed mild swelling in the left 
ankle, but no pain was present on palpation of the ankle.  
Passive range of motion did not produce pain.  A CT scan 
showed a large exostosis on the neck of the talus and also on 
the anterior aspect of the tibial plafond.  The VA podiatrist 
stated that he would discuss with his colleagues whether the 
Veteran should undergo arthroscopic surgery.  

A May 2008 podiatry note contained similar findings.  A 
clinical examination showed very mild swelling anterior to 
the lateral malleolus on the left side only.  There was a 
mild pain on palpation of the lateral anterior ankle joint 
line.  Passive range of motion did not produce pain.  
Stressing musculature produced slight pain on the anterior 
ankle when the Veteran stressed the invertors, but not the 
evertors.  The podiatrist scheduled the Veteran for an 
orthopedic consult for arthroscopic surgery.  

An August 2008 ambulatory care note recorded that the Veteran 
did not attend that consult.  The doctor wrote that the 
Veteran had pain on eversion, but flexion and extension were 
normal.  The Veteran was instructed to refrain from running, 
jumping, or prolonged standing.  There was a small area of 
small osteochondritis dessicans, anterior lateral ankle.

The Veteran attended an orthopedic surgery consultation in 
February 2009.  The Veteran's ankle showed obvious lateral 
ankle swelling consistent with synovitis.  His ankle showed 
mild lateral ligament laxity.  The doctor concluded that the 
Veteran suffered from chronic synovitis of the left ankle 
with early degenerative joint disease.  He concluded that the 
Veteran needed arthroscopic debridement of his left ankle.  
Computed tomogropahy disclosed loose bodies in the ankle and 
spurring of the distal anterior tibia.  

Given the foregoing, the Board concludes that the Veteran's 
left ankle disability warrants a 20 percent rating.  Under 
the applicable diagnostic code, a 20 percent rating is 
assigned for marked limitation of motion of the ankle, with 
consideration of the ligament laxity.  38 C.F.R. § 4.71a, DC 
5271.  

The Board notes both the VA examination and the applicable VA 
treatment records have consistently shown little limitation 
of motion in the Veteran's ankle.  These same records, 
however, have shown that the Veteran has pain, swelling, 
synovitis, loose bodies in the left ankle, and ligament 
laxity in his left ankle.  Granting reasonable doubt in the 
Veteran's favor, the Board believes that the 20 percent 
rating will more accurately compensate the Veteran for his 
current symptomatology.  The Board also notes, however, that 
as there is no loss of motion on repetitive use, a rating in 
excess of 20 percent based on consideration of pain or 
functional loss is not warranted.  See DeLuca, supra.

The Board also considered whether the Veteran is entitled to 
a separate, compensable evaluation under any other Diagnostic 
Code.  Diagnostic Codes 5270 through 5274 cover ankle 
disabilities.  A rating in excess of 20 percent for ankle 
disability would require evidence of ankylosis, but the 
Veteran's left ankle has not been found to be ankylosed.  
Diagnostic Code 5273 would only be appropriate with evidence 
of malunion of the os calcis or astragalus, but there is no 
evidence of such malunion here.  Finally, Diagnostic Code 
5274 covers astragalectomy, or "excision of the 
astragalus."  Dorland's Illustrated Medical Dictionary 171 
(31st ed. 2007).  While arthroscopic surgery has been 
recommended for the Veteran, his astragalus has not been 
excised, so 5274 is inappropriate.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability, as it contains the 
specific manifestations of the Veteran's left ankle 
disabilities.  Also, the Board specifically increased the 
Veteran's rating in order to more completely compensate the 
Veteran for his disability, to include symptoms of ligament 
laxity.  The Board also notes that the Veteran has not had 
any recent hospitalization for treatment of his left ankle 
disability, and there is no evidence of marked interference 
with employment.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

In summary, considering the complete picture of the Veteran's 
symptomatology with respect to his left ankle disability and 
granting him the benefit of the doubt, the Board concludes 
that an increased 20 percent rating is appropriate, but no 
evaluation in excess of 20 percent is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.71a, DC 
5271.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

For an increased-compensation claim, the law requires certain 
information be provided the Veteran.  This includes that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 
2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Board acknowledges that the May 2007 letter sent to the 
Veteran does not fully meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing.  
Nonetheless, such prejudice has been overcome.  The Veteran 
was provided an updated notice compliant with Vazquez-Flores 
in January 2009, and he acknowledged his receipt of this 
letter in the same month.  Over the course of his appeal, the 
Veteran was provided with considerable correspondence 
regarding what was needed to support his claim.  
Additionally, the Veteran is represented by a national 
service organization that is intimately familiar with the 
adjudication of Veterans' claims.  Therefore, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For this reason, no further action is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all identified information has been 
obtained and associated with the claims file, as the RO has 
obtained Veteran's service treatment records and records of 
his post-service VA treatment.  The Veteran was afforded a VA 
compensation and pension examination in order to assess the 
current severity of his service-connected disability.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
ORDER


An increased evaluation from 10 percent to 20 percent rating 
for residuals of a left ankle sprain is granted, subject to 
law and regulations governing the effective date of an award 
of monetary compensation; the appeal is granted to this 
extent only.



____________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


